    Case 19-74580-FJS        Doc 27     Filed 01/16/20 Entered 01/16/20 11:45:45         Desc Main
                                        Document      Page 1 of 1
                                    United States Bankruptcy Court
                                      Eastern District of Virginia
                                             Norfolk
                                        ________________ Division

In re: Patrick Mondale Edmonds
                                                                          19-74479-SCS
                                                             Case Number ________________
          Debtor(s)                                          Chapter ____
                                                                      13


                                                   ORDER

       A hearing was held on ______________________,
                                  January 9, 2020    due to the debtor’s(s’) failure to timely cure
outstanding deficiency(ies).

    The debtor(s) appeared at the hearing.

✔   The debtor(s) did not appear at the hearing.

    Counsel for the debtor(s) appeared at the hearing.

          For the reasons stated on the record from the bench, the Court ORDERS:

    The case shall go forward and not be dismissed.

    The debtor(s) shall cure the following deficiency(ies) on or before   ____________________

          see attached Exhibit A:




Failure to timely cure each deficiency listed above PD\ result in the above-captioned bankruptcy
case being dismissed without further notice or hearing.

✔   The case is DISMISSED because the debtor(s) failed to appear at the hearing; and it is further

    The case is DISMISSED; and it is further

      ORDERED that the debtor(s) pay the balance of the filing fee in the amount of
$______________
     310.00     to the Clerk of Court within 14 days of the date of this order; and it is further

         ORDERED that dismissal of this case revests the property of the estate in the entity in which
such property was vested immediately before the commencement of the case. The trustee need not file
a final report unless property or money was administered.

      Jan 15 2020
Date: ____________________                    /s/ Stephen C. St.John
                                              _________________________________
                                              United States Bankruptcy Judge

                                              NOTICE OF JUDGMENT OR ORDER
                                                                 Jan 16 2020
                                              ENTERED ON DOCKET: ___________________
[opursdefhrg ver. 11/19]
